           Case 2:20-cv-00328-JAD-VCF Document 58 Filed 06/17/21 Page 1 of 2



 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com
 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                 UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11   EDWINA BAILEY, individually,                      CASE NO. 2:20-cv-00328-JAD-VCF
12                          Plaintiff,
13   vs.
                                                       STIPULATION TO EXTEND
14   SMITH’S FOOD & DRUG CENTERS, INC.                 DATE FOR FILING THE JOINT PRE
     d/b/a SMITH’S FOOD & DRUG #358; DOES              TRIAL ORDER
15   1 through 100 and ROE CORPORATIONS 1
     through 100, inclusive,
16
                            Defendants.
17

18            WHEREAS, Defense counsel has prepared an initial draft of the Joint Pre Trial Order but the

19   parties need additional time to complete the document and ensure that it is complete;

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     CLAC 5606439.1
        Case 2:20-cv-00328-JAD-VCF Document 58 Filed 06/17/21 Page 2 of 2



 1           IT IS HEREBY STIPULATED AND AGREED by and between R. TODD TERRY ESQ. of,

 2   CHRISTIANSEN LAW OFFICES, Attorneys for Plaintiff, EDWINA BAILEY, and JERRY S.

 3   BUSBY, ESQ. of the law firm COOPER LEVENSON, P.A., Attorneys for Defendant SMITH’S

 4   FOOD & DRUG CENTERS, INC. that the date for filing the Joint Pre Trial Order be extended from

 5   June 16, 2021 until Friday, June 25, 2021.

 6           Respectfully submitted this 16th day of June, 2021.
 7   CHRISTIANSEN LAW OFFICES                              COOPER LEVENSON, P.A.
 8   /s/ /Keely A. Perdue                                  /s/ Jerry S. Busby
 9   R. TODD TERRY, ESQ.                                   JERRY S. BUSBY, ESQ.
     Nevada Bar No. 006519                                 Nevada Bar No. 001107
10   KEELY A. PERDUE, ESQ.                                 3016 West Charleston Boulevard - Suite 195
     Nevada Bar No. 13931                                  Las Vegas, Nevada 89102
11   710 South Seventh Street                              (702) 366-1125
     Las Vegas, Nevada 89101                               Attorneys for Defendant
12
     (702) 240-7979                                        SMITH’S FOOD & DRUG CENTERS, INC.
13   Attorneys for Plaintiff
     EDWINA BAILEY
14

15

16

17           IT IS SO ORDERED:

18
                                                   ______________________________________
19                                                 UNITED STATES MAGISTRATE JUDGE
                                                                6-17-2021
                                                   DATED: ____________________________
20

21

22

23

24

25

26
27

28

                                                       2
     CLAC 5606439.1
